Title: To Thomas Jefferson from Thomas McKean, 6 June 1803
From: McKean, Thomas
To: Jefferson, Thomas


          
            Sir,
                     
            Philadelphia June 6th. 1803.
          
          This will be handed to your Excellency by the Reverend Mr; Gideon Blackburn, who has been appointed by the General Assembly of Presbyterians in the United States, at their late session in this City; a Missionary to the Cheerokee nation of Indians; for the purpose of instructing them in the ways of civilized life and in piety.
          This Gentleman is a native of Cumberland County in Pennsylvania, but has resided the last ten years in Tennessee, near to the Cheerokees, among whom he is now going. His constituents are anxious for the success of his mission, and I have been applied to for his introduction to the President of the United States, in order that he may obtain his countenance and approbation; as he would not enter upon this business without the knowledge and consent of the Government, being a zealous Republican and a Friend to the present administration.
          A letter from Your Excellency to Colo. Benjamin Hawkins Superintendant of Indian affairs, or a Certificate, signifying your approbation of or consent to this mission of the General Assembly, is what, I understand, is hoped and expected.
          
          Accept, Sir, a tender of my best services, and an assurance of my attachment.
          
            Thos M:Kean
          
        